DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 5/31/2022, in which claims 1-3, 6-10, 12, 30, 31, 34-38, 40, and 42-45 have been amended, claims 13-29 have been previously canceled and entered of record.

Response to Remarks/Arguments
3.    Claims 1-3, 6-10, 12, 30, 31, 34-38, 40, and 42-45 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.    Paragraph [0001] of the specification has been amended and included in the Amendment. Based on the amended paragraph, the objection of the specification is withdrawn.
5.    Applicant’s remarks on pages 12-13 of the Remarks section in the Amendment with respect to the rejections of independent claims 1, 12 and 40, as currently amended, and their associated dependent claims under the U.S.C. § 112(b) have been fully considered and persuasive. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn. 
6.    Applicant’s remarks on pages 12-13 of the Remarks section in the Amendment with respect to the rejections of independent claims 1, 12 and 40, as currently amended, and their associated dependent claims under the U.S.C. § 103 have been fully considered and persuasive. Thus, the 35 U.S.C. § 103 rejections of the claims are withdrawn. 

Allowable Subject Matter 
7.  Claims 1-12 and 30-46 are allowed.
8.  The following is a statement of reason for indication of allowable subject matter: 
         
        Regarding independent claims 1 and 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a method of operating a memory, comprising: during an operation to erase a memory cell of a string of series-connected memory cells of the memory: applying a first voltage signal having a first voltage level to a first node selectively connected to the string of series-connected memory cells while applying a second voltage signal having a second voltage level to a control gate of a transistor connected between the first node and the string of series-connected memory cells; and increasing the first voltage signal applied to the first node to a third voltage level while increasing the second voltage signal applied to the control gate of the transistor to a fourth voltage level lower than the third voltage level and higher than the first voltage level; wherein the first voltage level is a positive voltage level; and wherein the second voltage level is a negative voltage level”, and a combination of other limitations thereof as claimed in the claims. Claims 2-11 and 30-39 depend on claims 1 and 12, respectively.  
          Regarding independent claim 40, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the controller is configured to cause the memory to perform a method comprising: applying a first voltage signal having a first voltage level to a common source selectively connected to a string of series-connected memory cells of the plurality of strings of series-connected memory cells while applying a second voltage signal having a second voltage level to a control gate of a transistor connected between the common source and the string of series-connected memory cells; increasing the first voltage signal applied to the common source to a third voltage level while increasing the second voltage signal applied to the control gate of the transistor to a fourth voltage level lower than the third voltage level and higher than the first voltage level; and while the increasing the voltage level first voltage signal applied to the common source to the third voltage level, applying a particular voltage level to a control gate of the memory cell that is expected to remove charge from a data storage structure of the9AMENDMENT AND RESPONSE memory cellFirst Named Inventor: Giovanni Maria Paolucci Serial No.: 17/228,807 while the first voltage signal applied to the common source is at the third voltage level; wherein the first voltage level is a positive voltage level; wherein the second voltage level is a negative voltage level; wherein increasing the first voltage signal applied to the common source to the third voltage level has a particular duration; and wherein increasing the second voltage signal applied to the control gate of the transistor to the fourth voltage level has the particular duration”, and a combination of other limitations thereof as claimed in the claim. Claims 41-46 depend on claim 40.  
9.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827